DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 12/02/2021. As directed by the amendment: claims 21, 23, 24, 26, 28, 29, 31-33, 37-40 have been amended and claims 1-20, 27, and 34 have been cancelled. Thus, claims 21-26, 28-33, and 35-40 are presently pending in this application.
Terminal Disclaimer
The terminal disclaimer filed on 12/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,383,766 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pg. 11, filed 12/08/2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pg. 11, filed 12/08/2021, with respect to the objection of claims 23, 24, 31, and 32 have been fully considered and are persuasive.  The objection of claims 23, 24, 31, and 32 has been withdrawn. 
Applicant’s arguments, see pg. 11, filed 12/08/2021, with respect to the rejection of claims 21-28, 33, and 37-40 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 21-28, 33, and 37-40 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments, see pg. 12, filed 12/08/2021, with respect to the rejection of claims 21 and 29 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 21 and 29 under 35 U.S.C. 103 has been withdrawn. 
Applicant’s arguments, see pg. 14, filed 12/08/2021, with respect to the rejection of claims 21-39 under double patenting have been fully considered and are persuasive.  The rejection of claims 21-39 under double patenting has been withdrawn. 
Allowable Subject Matter
Claims 21-26, 28-33, and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21 and 29, the prior art, alone or in combination, fails to teach or render obvious: a surgical system comprising a dual action vitrectomy probe having a housing accommodating a pneumatic valve configured to rotate from a first position in which the pneumatic valve places the a first port of the dual action vitrectomy probe in fluid communication with the utility generator and places the a second port of the dual action vitrectomy probe in fluid communication with the fluid exhaust manifold, to a second position in which the pneumatic valve places the first port of the dual action vitrectomy probe in fluid communication with the fluid exhaust manifold and the second port of the dual action vitrectomy probe in fluid communication with the utility generator; the housing comprises: a chamber configured to accommodate the valve body; a first port opening formed on an inner wall of the chamber and in fluid communication with the first port of the dual action vitrectomy probe; a second port opening formed on the inner wall of the chamber and in fluid communication with the second port of the dual action vitrectomy probe; a fluid pressure opening formed on the inner wall of the chamber and in fluid communication with the pressurized fluid; and a fluid exhaust opening formed on the inner wall of the chamber and in the valve body is configured to engage and receive a rotational driving force from a drive shaft of the surgical system, and wherein the valve body has radial and tilt compliance between the drive shaft and the valve body.
The closest prior art references include Banko (US 2014/0276369 A1), G. R. (US 2016/0223090 A1), and McDonell (US 2014/0171995 A1).
Banko and G.R. each fail to teach a dual action vitrectomy probe and the valve body is configured to engage and receive a rotational driving force from a drive shaft of the surgical system, and wherein the valve body has radial and tilt compliance between the drive shaft and the valve body.
McDonell teaches a dual action vitrectomy probe having a pneumatic valve in a housing (see fig. 4-5) McDonell fails to teach rotation of the pneumatic valve and the valve body is configured to engage and receive a rotational driving force from a drive shaft of the surgical system, and wherein the valve body has radial and tilt compliance between the drive shaft and the valve body.
Regarding claims 35, the prior art, alone or in combination, fails to teach or render obvious: a method to direct a pressurized fluid to and a fluid exhaust from a dual action vitrectomy probe; and rotating a valve body of the pneumatic valve in one rotational direction to move the valve body from a first position in which the pneumatic valve places a first port of the dual action vitrectomy probe in fluid communication with the pressurized fluid and a second port of the dual action vitrectomy probe in fluid communication with the fluid exhaust, to a second position, in which the pneumatic valve places the first port of the dual action vitrectomy probe in fluid communication with the fluid exhaust and the second port of the dual action vitrectomy probe in fluid communication with the pressurized fluid, and back to the first position; adjusting a rotational speed of the valve body to adjust a cutting rate of the dual actuation vitreous probe; wherein the pneumatic valve comprises: a housing configured to accommodate the valve body; wherein the housing comprises: a chamber configured to accommodate the valve body; a first port opening formed on an inner wall of the chamber and in fluid communication with the first port of the dual action vitrectomy probe; a second port opening formed on the inner wall of the chamber and in fluid communication with the second port of the dual action vitrectomy probe; a fluid pressure opening formed on the inner wall of the chamber and in fluid communication with the pressurized fluid; and a fluid exhaust opening formed on the inner wall of the chamber and in fluid communication with the fluid exhaust; wherein the valve body further comprises flow grooves formed on a circumferential surface of the valve body, wherein the flow grooves define opening or closing timing sequences between the first port opening, second port opening, fluid pressure opening, and fluid exhaust openings such that a rotational speed of the pneumatic valve corresponds to a cutting rate of the dual actuation vitreous probe.
The closest prior art references include Banko (US 2014/0276369 A1), G. R. (US 2016/0223090 A1), and McDonell (US 2014/0171995 A1).

McDonell teaches a dual action vitrectomy probe having a pneumatic valve in a housing (see fig. 4-5) McDonell fails to teach rotation of the pneumatic valve and the valve body further comprises flow grooves formed on a circumferential surface of the valve body, wherein the flow grooves define opening or closing timing sequences between the first port opening, second port opening, fluid pressure opening, and fluid exhaust openings such that a rotational speed of the pneumatic valve corresponds to a cutting rate of the dual actuation vitreous probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771